     Case 4:11-cr-00150-DCB-LCK Document 835 Filed 08/28/19 Page 1 of 3




 1    Francisco León
      LAW OFFICE OF FRANCISCO LEÓN
 2    8987 E. Tanque Verde Rd.
 3    Suite 309, PMB 432
      Tucson, Arizona 85749-9610
 4    Az. Bar: 006578
 5    TEL 520-305-9170
      TEL 520-465-3000
 6
      FAX 520-395-9495
 7    azcrimlaw@gmail.com
8     Attorney for Osorio-Arellanes

 9                     UNITED STATES DISTRICT COURT
10
                               DISTRICT OF ARIZONA
11
12
      UNITED STATES OF                      )
13    AMERICA,                              )
14                                          )       4:11-cr-00150-DCB-BPV
                  Plaintiff,                )
15                                          )   MOTION TO WITHDRAW AS
16          vs.                             )          COUNSEL
                                            )
17
      HERACLIO OSORIO-                      )
18    ARELLANES,                            )
19                                          )
                  Defendant.                )
20
21                It is expected that excludable delay under 18 U.S.C. §3161 et seq.
22    may occur because of this motion or from an order based thereon.
23                Attorney Francisco Leon, present counsel for defendant
24    Heraclio Osorio-Arellanes, moves the Court to issue its order granting him
25    leave to withdraw as counsel for Osorio-Arellanes and to appoint new
26    counsel to represent Osorio-Arellanes.
27
28

                                            1
     Case 4:11-cr-00150-DCB-LCK Document 835 Filed 08/28/19 Page 2 of 3




 1                This motion is made at the request of Heraclio Osorio-Arellanes

 2    who has expressed his discontent and dissatisfaction with counsel
 3    undersigned’s advice and legal services. Osorio-Arellanes has sent an ex
 4    parte request to the Court for new counsel and the request was forwarded to
 5    undersigned counsel.      Osorio-Arellanes has indicated to undersigned
 6    counsel he will not work further or cooperate with undersigned counsel in
 7    any further representation in this case. Osorio-Arellanes has expressed his
8     belief that counsel undersigned is not providing competent legal advice or
 9    representation to Osorio-Arellanes.
10                Osorio-Arellanes has been tried before a jury and been convicted
11    on all counts of the indictment. A Presentence Report has been completed
12
      and needs to be reviewed with Osorio-Arellanes in detail.
13
                  For all the forgoing reasons, this Court should set this matter for
14
      an ex parte hearing to determine whether counsel undersigned should be
15
      allowed to withdraw as counsel for Osorio-Arellanes and, if appropriate,
16
      appoint new counsel for Osorio-Arellanes.
17
                  RESPECTFULLY SUBMITTED on this 28th day of August.
18
                                                FRANCISCO LEÓN
19
                                                s/Francisco León
20                                              Francisco León
21
22
23
24
25
26
27
28

                                            2
     Case 4:11-cr-00150-DCB-LCK Document 835 Filed 08/28/19 Page 3 of 3




 1                          CERTIFICATE OF SERVICE

 2    _X__ I hereby certify that on Wednesday, August 28, 2019, I electronically
 3    transmitted the attached document to the Clerk’s Office using the ECF
      system for filing and transmittal of a Notice of Electronic Filing to the
 4    following ECF registrants:
 5
                                  Hon. David C. Bury
 6
                              United States District Judge
 7
8                             Hon. Bernardo P. Velasco
                            United States Magistrate Judge
 9
10                                 David D. Leshner
                                  Todd W. Robinson
11                         Assistant United States Attorneys
12
      _X__ I hereby certify that on Wednesday, August 28, 2019, I served the
13
      attached document by U.S. Mail on the following, who is not a registered
14    participant in the ECF system:
15
                                   Heraclio Osorio
16                               Reg. No. 99093-408
17
18                                                              s/Francisco Leon
19
20
21
22
23
24
25
26
27
28

                                           3
